HENNESSY, J.,
dissenting. I respectfully dissent from the majority opinion because I believe that the majority did not fully address the defendant’s first claim. The defendant claims that he was unlawfully seized in violation of the fourth amendment to the United States constitution1 because he was detained after the purpose of the stop was effectuated without further justification.2 I believe that the majority improperly defers to the trial court’s finding that “[a]t the time Trooper [James] Keeney asked for permission to search the car, the *742defendant was not in custody and would have been free to leave if he had refused permission” and, as a result, improperly focuses on the voluntariness of the defendant’s consent to search rather than on the unlawfulness of the defendant’s seizure.
The defendant does not dispute that the trooper had probable cause to stop him and to detain him for speeding.3 The defendant argues that the trooper unjustifiably prolonged the detention after the trooper returned his identification and gave him the traffic citation. He further argues that it was during this unlawful detention that the trooper asked for consent to search the vehicle and, therefore, any evidence seized during the search was the result of that unlawful detention. I agree with the defendant.
While the trial court found that “the defendant was not in custody and would have been free to leave if he had refused permission,” the trial court found historical facts that do not support that finding. Specifically, the trial court also found that “[after giving the ticket to the defendant, Trooper Keeney asked him to step out of the vehicle. The defendant complied. At that time, both troopers were armed and in uniform, but their guns were holstered. Trooper Keeney then asked the defendant if there were any illegal substances in the vehicle. The defendant replied that there were not. Keeney asked if he could search it. The defendant replied, ‘Go ahead—no problem.’ ” (Emphasis added.) The trial court further found that the trooper “did not *743believe that he had probable cause to justify a search, nor did he even have an articulable suspicion of wrongdoing. Rather, he had a ‘hunch’ that he might find contraband in the vehicle.” The court also indicated that Keeney articulated two other factors for his decision to detain the defendant further: “[I]t was the middle of the night, when traffic was slow, and he had time to linger over this case, and he had a backup present in Trooper [Marlon] Drummond.”
“The trial court’s findings of historical fact regarding the defendant’s encounter with police . . . will not be overturned unless they are clearly erroneous. On the ultimate question of whether a seizure occurred, however, we conduct a scrupulous, independent review of the record to ensure that the trial court’s determination was supported by substantial evidence.” State v. James, 237 Conn. 390, 405-406, 678 A.2d 1338 (1996); see also State v. Damon, 214 Conn. 146, 154, 570 A.2d 700, cert. denied, 498 U.S. 819, 111 S. Ct. 65, 112 L. Ed. 2d 40 (1990). After a scrupulous examination of the record, I conclude that the trial court’s finding that the defendant was “not in custody and would have been free to leave if he had refused permission” is not supported by substantial evidence. The testimony indicates that the historical facts found by the trial court, as previously indicated, are not clearly erroneous and, therefore, I rely on the chronology of Keeney’s actions as found by the trial court.4
*744Because the trooper’s justification to stop the defendant arose from his probable cause to believe that the defendant was speeding, I believe that the justification for the traffic stop ended when the trooper returned the paperwork to the defendant and issued the defendant a citation. See Florida v. Royer, 460 U.S. 491, 500, 103 S. Ct. 1319, 75 L. Ed. 2d 229 (1983) (“investigative detention must be temporary and last no longer than is necessary to effectuate the purpose of the stop”); see also Terry v. Ohio, 392 U.S. 1, 20, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968) (officer’s action must be “reasonably related in scope to the circumstances which justified the interference in the first place”); United States v. Sharpe, 470 U.S. 675, 682, 105 S. Ct. 1568, 84 L. Ed. 2d 605 (1985) (same). Because the trial court found, and the evidence supports, that Keeney did not have probable cause or a reasonable and articulable suspicion of any further criminal activity,5 for the prolonged deten*745tion of the defendant to be lawful, the detention must have been consensual.6
Under the fourth amendment to the United States constitution, the test in distinguishing a seizure from a consensual encounter is whether “in view of all of the circumstances surrounding the incident, a reasonable person would have believed that he was not free to leave”; United States v. Mendenhall, 446 U.S. 544, 554, 100 S. Ct. 1870, 64 L. Ed. 2d 497 (1980); or “feel free to decline the officers’ requests or otherwise terminate the encounter.” Florida v. Bostick, 501 U.S. 429, 436, 111 S. Ct. 2832, 115 L. Ed. 2d 389 (1991). A seizure occurs only if there is a show of “physical force . . . or . . . submission to the assertion of authority.” California v. Hodari D., 499 U.S. 621, 626, 111 S. Ct. 1547, 113 L. Ed. 2d 690 (1991).
The following facts support the finding that the defendant was unlawfully seized. After Keeney returned the defendant’s identification and issued him a traffic citation, Keeney, with the backup of Drummond, asked the defendant to step out of the vehicle. In addition to requesting verbally that the defendant step out of the vehicle, Keeney leaned on the glass of the open window and signaled with his hands for the defendant to step out of the car. It was late at night and both troopers were carrying weapons. The defendant testified that he did not believe that he had any choice but to step out of the vehicle.7 Keeney then asked the defendant if he *746had contraband in the vehicle. The defendant answered, “No.” Keeney persisted and asked if he could search the vehicle. The defendant consented. I conclude, on the basis of the facts in this case, that a reasonable person would not feel free to decline the trooper’s requests or otherwise terminate the encounter and that the defendant submitted to Keeney’s assertion of authority.
Because I conclude that the defendant was unlawfully seized in violation of the fourth amendment to the United States constitution, the next issue is whether the consent to search was obtained as a result of the unlawful seizure. “It is well settled that [i]f the police obtain physical evidence ... as the result of the seizure of a person ... in violation of the . . . [fourth amendment to the United States constitution] the fruit of the poisonous tree doctrine requires that the evidence be suppressed as the product of the unlawful seizure.” (Internal quotation marks omitted.) State v. James, supra, 237 Conn. 404. “Evidence is not to be excluded, however, if the connection between the illegal police conduct and the discovery and seizure of the evidence is so attenuated as to dissipate the taint.” (Internal quotation marks omitted.) State v. Colvin, 241 Conn. 650, 662, 697 A.2d 1122 (1997) (Katz, J, dissenting). “When evidence is obtained as a direct result of an unconstitutional search or seizure, it is subject to exclusion if it is tainted by the prior illegality, which determination depends on whether the challenged evidence was come at by exploitation of [the initial] illegality or instead by means sufficiently distinguishable to be purged of the primary taint. . . Wong Sun v. United States, 371 U.S. 471, 488, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963).” (Emphasis in original; internal quotation marks omitted.) States. Colvin, supra, 662 (Katz, J., dissenting).
*747In this case, the defendant was unlawfully detained when he was asked to step out of the car. He was questioned about whether there was contraband in the car and, after he stated, “No,” he was asked if his car could be searched. The defendant consented and contraband was found in the car. Keeney testified that he had nothing more than a hunch that something was wrong and wanted to take a chance and search the car. While the contraband was found after consent was given by the defendant, I would conclude that the seizure of the physical evidence was not so attenuated from the unlawful seizure of the defendant to dissipate the taint. It is well settled law “that a consent obtained during an illegal detention is ordinarily ineffective to justify an otherwise invalid search.” Ohio v. Robinette, 519 U.S. 33, 51, 117 S. Ct. 417, 136 L. Ed. 2d 347 (1996) (Stevens, J., dissenting), citing Florida v. Royer, supra, 460 U.S. 491 (plurality opinion).
I conclude that the defendant was unlawfully seized and, because the defendant’s consent to search was the result of that unlawful seizure, the consent was not effective to justify the search of the vehicle. See Ohio v. Robinette, supra, 519 U.S. 51. Accordingly, I would reverse the decision of the trial court denying the defendant’s motion to suppress the evidence.

 “The fourth amendment to the United States constitution, made applicable to the states through the due process clause of the fourteenth amendment in Wolf v. Colorado, 338 U.S. 25, 28, 69 S. Ct. 1359, 93 L. Ed. 1782 (1949), provides in pertinent part: ‘The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated ....’” State v. Cofield, 220 Conn. 38, 46 n.7, 595 A.2d 1349 (1991).


 The defendant also claims a violation under article first, § 7, of the Connecticut constitution. As indicated in the majority opinion, the defendant conceded at oral argument that he did not adequately brief the state constitutional claim and, therefore, this court is not bound to consider the state constitutional claim. See State v. Blocker, 46 Conn. App. 734, 738 n.7, 700 A.2d 1186, cert. denied, 243 Conn. 946, 704 A.2d 799 (1997).


 The stopping of a motor vehicle and the detention of its occupants is a seizure within the meaning of the fourth and fourteenth amendments. Delaware v. Prouse, 440 U.S. 648, 653, 99 S. Ct. 1391, 59 L. Ed. 2d 660 (1979). “As a general matter, the decision to stop an automobile is reasonable where the police have probable cause to believe that a traffic violation has occurred.” Whren v. United States, 517 U.S. 806, 810, 116 S. Ct. 1769, 135 L. Ed. 2d 89 (1996).


 I note that there was some inconsistency with both the defendant’s and Keeney’s testimony with regard to the chronology of Keeney’s actions. At some point during their testimony, however, they both stated that Keeney ordered the defendant out of the vehicle before questioning him about the contraband and asking to search the vehicle. “The trial court’s findings axe binding upon this court unless they are clearly erroneous in light of the evidence and the pleadings in the record as a whole. . . . We cannot retry the facts or pass on the credibility of the witnesses. ... A finding of fact is clearly erroneous when there is no evidence in the record to support it ... or when although there is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm conviction that a *744mistake has been committed.” (Internal quotation marks omitted.) McNeil v. Riccio, 45 Conn. App. 466, 472, 696 A.2d 1050 (1997). After a review of the complete record, I conclude that there is evidence to support the trial court’s determination of the chronology of the events.


 Under Terry v. Ohio, supra, 392 U.S. 21, the United States Supreme Court held that the police may detain an individual for investigative purposes if there is a reasonable and articulable suspicion that the individual is engaged or about to engage in criminal activity. The Terry court further held that “the police officer must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion.” Id.
In this case, the trial court found and Keeney admitted that he did not have probable cause or reasonable suspicion to detain the defendant further. Keeney testified that he “didn’t have probable cause, but it was a chance” and that he had a “hunch” that something was wrong. He further testified that “because [he] had backup, [he] knew it would be safe, and [he] said that this would be a good opportunity to take a chance . . . [t]o see if he’d let me search the vehicle to see if he had any contraband or anything in the vehicle.” This court has consistently held that “[t]he police officer’s decision to do so must be based on more than hunch or speculation.” State v. Cofield, 220 Conn. 38, 45, 595 A.2d 1349 (1991); see also State v. DaEria, 51 Conn. App. 149, 155, 721 A.2d 539 (1998); State v. Maia, 45 Conn. App. 679, 683, 697 A.2d 707, cert. denied, 243 Conn. 941, 704 A.2d 797 (1997).


 I note that officers “do not violate the Fourth Amendment by merely approaching an individual on the street or in another public place, by asking him if he is willing to answer some questions [or] by putting questions to him if the person is willing to listen . . . Florida v. Royer, supra, 460 U.S. 497.


 The defendant further testified that “[h]e asked me to step out [of] the car so, obviously, I had no standing and the guy had a gun, a badge, it was late at night, I’m black, the guy in the car with me, he’s black. We both weigh over three or four hundred pounds. He’s intimidated by us and, quite naturally, we’re intimidated by him.”